                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RANDY JOE MILBURN                                                                       PLAINTIFF
ADC #130450

v.                               Case No. 5:19-cv-00291-KGB

SAMUEL B. POPE, Judge,                                                              DEFENDANTS
Circuit Court, et al.

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Randy Joe Milburn’s complaint is dismissed without prejudice. The relief sought is denied.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g), and the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 16th day of January, 2020.



                                                               Kristine G. Baker
                                                               United States District Judge
